DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/02/2020 and 09/17/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The full scope of the independent claims 1, 18 and 20 reasonably includes practicing the invention as a mental process, in that the claim(s) does/do not require particular machine implementation.  A mental process is ineligible for patent protection under 35 USC 101 (e.g., “mental steps … does not constitute a patentable ‘process’” and “phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work” – Gottschalk v. Benson).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite steps that are directed to a useful application (e.g., image classification) and that fall outside the realm of a mental process. Generic machine implementation of an abstract idea is not "significantly more".  Each of the dependent claims 2-17 and 19 does not require particular machine implementation and/or does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-12 and 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

Claim 17 recites in line 3 “a plurality of hyperparameter configurations”. It is not clear whether they refer to the same plurality of hyperparameter configurations defined in claim 1 (line 6).

There are insufficient antecedent bases for the following limitations:
Claim 4 recites "the determining a performance score" and “the raw scores”. 
Claim 6 recites “the differences”.

Claim(s) not mentioned specifically is/are dependent on indefinite antecedent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 13-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Unterthiner et al. (hereafter referred to as “Unterthiner”, US 2021/0256422). 

Regarding claim 1, Unterthiner discloses a computing system (Abstract, Fig. 3A) comprising: 
one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors (Fig. 3A), cause the computing system to perform the following: 
access a plurality of tasks and a plurality of hyperparameter configurations of a neural network architecture, each task corresponding to a dataset (Fig. 1, step 12, pg. [0044], also refer to pg. [0028]-[0032]); 
construct a joint space of tasks and hyperparameter configurations using the plurality of training datasets and the plurality of hyperparameter configurations, the joint space comprising a plurality of combinations, each combination including (1) one of the plurality of the tasks corresponding to a dataset, (2) one of the plurality of hyperparameter configurations, and (3) a performance score indicating a performance achieved for the corresponding task using the corresponding hyperparameter configuration (Fig. 1, steps 14-16, pg. [0045]-[0048]); and 
use the constructed joint space as training data to train and optimize a performance prediction network (Fig. 1, steps 18-20, pg. [0051]-[0052], [0062]-[0063]) for predicting performance of hyperparameter configurations for unseen datasets, predicting a performance score of the neural network architecture for an unseen task of the plurality of tasks based on a hyperparameter configuration of the plurality of hyperparameter configurations (Fig. 2, step 208, pg.[0071], the dataset obtained at 202 “can be different from … dataset used to train the sample models on which the machine-learned performance prediction model is trained”).

Regarding claim 2, Unterthiner discloses the computing system of claim 1, the constructing the joint space comprising: for each of the plurality of tasks and each of the plurality of hyperparameter configurations, determine a performance score indicating a performance of the neural network architecture achieved for the corresponding hyperparameter configuration (Fig. 1, steps 12-14, pg. [0044]-[0046] and pg. [0028]-[0032]).

Regarding claim 3, Unterthiner discloses the computing system of claim 2, the determining each performance score comprising determining a raw score of Top-1 accuracy achieved for the neural network architecture using the corresponding hyperparameter configuration on the corresponding training task (pg. [0033], [0048] “an area under curve value, a compressibility value … a robustness against adversarial attacks value, an out of distribution performance value, a mean squared error value, cross entropy loss value”. Each of these values can be named “a raw score of Top-1 accuracy”).

Regarding claim 13, Unterthiner discloses the computing system of claim 1, the computing system further caused to: 
receive an unseen dataset (Fig. 2 and pg.[0071], the dataset obtained at 202 “can be different from … dataset used to train the sample models on which the machine-learned performance prediction model is trained”); 
extract a task representation corresponding to the unseen dataset using the trained task representation network (Fig. 2, step 206 and pg. [0070]); and 
predict a performance score that is to be achieved for the task representation using a hyperparameter configuration based on the trained performance prediction network (Fig. 2, step 208 and pg. [0071]).

Regarding claim 14, Unterthiner discloses the computing system of claim 13, the computing system further caused to sample the unseen data one or more times to generate one or more batches of sampled datasets (Fig. 2, step 204 and pg. [0068]-[0069]).

Regarding claim 15, Unterthiner discloses the computing system of claim 14, the extracting the task or the predicting the performance score is based on the one or more batches of sampled datasets (Fig. 2 and pg. [0069]-[0071]).

Regarding claim 16, Unterthiner discloses the computing system of claim 15, wherein a sub performance score is predicted for each of the one or more batches of sampled datasets, and the one or more sub performance scores are averaged as the performance score (Fig. 2 and pg. [0069]-[0071], with a single batch of sampled datasets, the predicted performance value equals an averaged performance value).

Claims 18 and 20 have been analyzed and are rejected for the same reasons as outlined in the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Unterthiner (US 2021/0256422).  

Regarding claim 4, Unterthiner discloses the computing system of claim 1, but fails to expressly disclose that the determining a performance score further comprising normalizing the raw scores based on a mean and a standard deviation over the raw scores.
However, as stated in Unterthiner (pg. [0033],[0048]), a performance score can be determined in different ways, including in an out of distribution setting. Mean, variance or standard deviation are parameters defining a probability distribution.
  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 4 from the teachings of Unterthiner.

Regarding claim 17, Unterthiner discloses the computing system of claim 13, the computing system further caused to: 
for each of a plurality of hyperparameter configurations, predict a performance score that is to be achieved for the unseen task using the corresponding hyperparameter configuration (Fig. 2, step 208. Also refer to Fig. 1, a plurality of hyperparameter configurations are obtained for the plurality of sample machine-learned models); 
rank the plurality of performance scores, each of which corresponding to one of the plurality of hyperparameter configurations (pg. [0021], [0042]).
Unterthiner does not expressly disclose that based on the ranking, recommend one or more hyperparameter configurations to a task-agnostic hyperparameter optimization system (HPO), such that the task-agnostic HPO can warm-start from a top-ranked hyperparameter configurations.
However, given the fact that top-ranked models (hyperparameter configurations) promises best performances for tasks such as image classification (see the example described in pg. [0053] forward), using top-ranked models as a starting point would have been the most obvious choice to speed up a tuning procedure. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 17 from the teachings of Unterthiner.

Claim 19 has been analyzed and is rejected for the same reasons as outlined in the rejection of claim 17 above.

Allowable Subject Matter
Claims 5-12 are not rejected over the prior art of record. These claims may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), and the 101 rejection, set forth in this Office action, and to include all limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LI LIU/Primary Examiner, Art Unit 2666